Citation Nr: 0712728	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  00-09 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a personality disorder 
with alcohol dependency (claimed as superimposed acquired 
psychiatric disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel

INTRODUCTION

The veteran had active service in the Army from May 1963 
through April 1966, and in the Air Force from September 1967 
through May 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

Additional evidence was received by the RO on February 26, 
2007 and forwarded to the Board.  The evidence was not 
pertinent to the appeal.


FINDINGS OF FACT

The medical evidence shows current diagnoses of personality 
disorder and alcohol dependency, but no diagnosis of a 
current psychiatric disability as defined by VA regulation.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder are not met.  
38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. §§ 3.301(d), 
3.303(a), (c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a personality 
disorder with alcohol dependency (claimed as superimposed 
acquired psychiatric disorder).  To establish service 
connection, the claims folder must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West,  
12 Vet. App. 341, 346 (1999).  

The veteran in this case fails to meet the first element for 
service connection, evidence of a current disability.  In his 
January 1999 claim, the veteran stated that he suffered from 
"nerves/depression."  At his October 2000 RO hearing, the 
veteran stated that he believed his current mental state 
began in service when he believes he was diagnosed with 
"paranoid schizophrenia or something like that."  In fact, 
service medical records show that in March 1968 the veteran 
was diagnosed as having paranoia and passive aggressive 
personality.  There is no diagnosis of a mental disability 
during service.  Since service, the veteran has been treated 
for alcoholism, which he stated to the March 2006 VA examiner 
as being in remission since 1998.  Abuse of alcohol, however, 
is not a disability under VA regulation.  See 38 C.F.R. 
§ 3.301(d).  The veteran's claim is based on his claimed 
diagnosis of bipolar disorder.

In January 2000, the veteran's private physician, Dr. 
Luttrell, examined the veteran and diagnosed "Substance 
Abuse Disorder, under partial remission" and a "secondary 
diagnosis is possible Bipolar Disorder, mixed type, 
associated with Substance Abuse Disorder."  The doctor also 
opined that it is "more likely that he was having problems 
before the Army and Air Force."  This January 2000 diagnosis 
is not a firm diagnosis of bipolar disorder.  It was a 
"possible" diagnosis and was, therefore, too vague and 
speculative to warrant any probative weight.  Medical 
opinions expressed in terms of "may" also imply "may" or 
"may not," and are too speculative to establish a plausible 
claim by themselves.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  The diagnosis was also associated 
with substance abuse, and even if probative, would not be 
worthy of service connection under 38 C.F.R. § 3.301(d).

In order to clarify the current nature of the veteran's 
disability, the RO afforded him a VA examination in March 
2006.  At that time, the VA examiner assigned Axis I 
diagnoses of alcohol dependence, in remission; nicotine 
dependence; mood disorder, not otherwise specified; and an 
Axis II diagnosis of personality disorder, not otherwise 
specified.  The examiner noted that the possible bipolar 
disorder diagnosis that was made in the past was made without 
documentation that would allow such a diagnosis under DSM-IV 
criteria.  The examiner noted the veteran's outpatient 
treatment as recent as August 2005, which showed that he 
suffers from a mood disorder, for which there is no evidence 
to suggest that it was "caused or worsened in any way by his 
military service."  This examination followed years of VA 
outpatient treatment for alcoholism related incidents and a 
November 1983 apparent suicide attempt and December 1983 
diagnosis of personality disorder.  

In summary, the medical evidence of record reflects diagnoses 
of alcoholism in remission, as well as personality and mood 
disorders, but does not reflect a diagnosis of bipolar 
disorder.  The veteran's alcohol and substance abuse related 
illnesses are not compensable under 38 C.F.R. § 3.301(d), 
and, under 38 C.F.R. § 3.303(c), "personality disorders and 
mental deficiency as such are not diseases or injuries within 
the meaning of applicable legislation."  

Because the veteran does not have a current disability, as 
defined by VA regulation, service connection is not 
warranted.  The preponderance of the evidence weighs against 
the veteran's claim and it must be denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to service 
connection for a psychiatric disorder.  Sufficient evidence 
is available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran several letters informing him of the 
evidence necessary to establish entitlement to service 
connection.  See VA letters to the veteran dated November 
2001, February 2004, and January 2006.  The veteran was 
notified of what was necessary to establish his claim, what 
evidence he was expected to provide, what VA would obtain on 
his behalf, and informed him that it is his responsibility to 
ensure that VA receives all relevant evidence.  Thus, these 
letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2006).  While the veteran was not informed of the type of 
evidence necessary to establish an effective date or a 
disability rating, as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006), these issues are moot considering 
the disposition of this issue on the merits.  The veteran was 
furnished content-complying notice and proper subsequent VA 
process cured any timing error.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his available service medical records, and VA and 
private treatment records have been associated with the 
claims folder.  The veteran requested an RO hearing and the 
October 2000 transcript is of record.  The veteran was also 
afforded a March 2006 VA examination and the report is in the 
claims folder.  A copy of service medical records from the 
veteran's second period of service are in the claims folder.  
However, the earlier service period's records are missing.  
The National Personnel Records Center indicated that these 
records are lost.  See October 2001 Report of Contact.  The 
veteran was notified of the loss in the October 2001 
Statement of the Case.  He stated at his hearing that he had 
no problems during his first period of service; as such, it 
appears that the most relevant service medical records are in 
the claims folder.  The veteran has not notified VA of any 
additional available relevant records with regard to his 
claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist and further development is not 
warranted.  

ORDER

Entitlement to service connection for a personality disorder 
with alcohol dependency (claimed as superimposed acquired 
psychiatric disorder) is denied.


____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


